Citation Nr: 1508981	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for gastroesophageal reflux disease (GERD) with esophagitis, also claimed as hiatal hernia, acid reflux, and gastrointestinal condition. 

2.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1973, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO, in its June 2008 rating decision, granted service connection for PTSD and assigned a 10 percent rating.  The issues of entitlement to increased ratings for PTSD and GERD were remanded in June 2010 for further development.  The RO subsequently issued a January 2011 rating decision in which it increased the rating for PTSD to 30 percent effective September 14, 2007 (the date of receipt of the claim). 

As noted above, in June 2010, the Board remanded the enumerated increased rating claims.  It also denied claims for entitlement to service connection for bilateral hearing loss and for irritable bowel syndrome.  The Veteran appealed the decision. In November 2011, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decisions on these issues.  However, the Court found that the Board failed to determine whether the Veteran reasonably raised the issue of entitlement to service connection for tinnitus.

The issues of entitlement to service connection for a sleep disability and entitlement to a compensable rating for residuals of a gunshot wound and fracture to the left fifth toe with asymptomatic scar, also claimed as a leg condition, were previously before the Board in June 2010, November 2012 and February 2014 at which times the issues were remanded for further development.  The claims are still undergoing development at the Agency of Original Jurisdiction and thus, at this time, the Board does not have jurisdiction.  

In the November 2012 decision, the Board indicated that the issue of service connection for tinnitus had been reasonably raised by the record, and had referred it to the agency of original jurisdiction for initial consideration.  It still does not appear that the issue has been adjudicated.  As such, the issue is, once again, referred to the agency of original jurisdiction for appropriate action.

In the November 2012 decision, the Board denied increased ratings for GERD and PTSD, the issues stated on the title page herein.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  An April 2014 Memorandum Decision ordered the prior Board decision be vacated and remanded the matter to the Board for action consistent with the decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand is necessary in the instant case.

The Board notes that, in addition to PTSD, the Veteran has been diagnosed with dysthymic disorder.  The Court indicated that it should be determined whether the Veteran is entitled to a separate disability rating for such disability.  The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran should be afforded a VA examination where the examiner should be requested to indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected dysthymic disorder and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.

The Board additionally notes that there is a relevant October 2013 psychiatric examination in the Veteran's electronic file with no subsequent adjudication by a supplemental statement of the case.  Such must be promulgated on remand.

Concerning the Veteran's claim for an increased rating for GERD, the September 2010 VA examiner indicated that the Veteran had undergone an esophageal dilation.  It is unclear from the current record whether the Veteran has an esophageal stricture, which might result in an increased rating for his service-connected GERD.  Thus, the Veteran should be afforded an additional VA examination on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not already associated with the record. 

2.  Then the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also indicate whether it is possible to separate the effects of the Veteran's service-connected PTSD from his nonservice-connected dysthymic disorder and, if so, such symptoms attributable to each psychiatric diagnosis should be specifically identified.  If the Veteran's symptoms from dysthymic disorder are caused by or related to his service-connected PTSD, that should also be clearly indicated.

All opinions expressed should be accompanied by supporting rationale. 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his GERD. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected GERD.  The examiner should specifically determine if the Veteran has an esophageal stricture due to his GERD.  

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




